Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mr. Sean F. Mellino on 08/24/2022.
The application has been amended as follows: 
Please amend claim 1 as follows:
An angle adaptor for a bicycle frame head tube, comprising: a stem side insert tube, wherein: the stem side insert tube has a stem side insert tube bearing end and a stem side insert 5tube insertion end; the stem side insert tube insertion end is adapted to be received in a stem end of an integrated system (IS) bicycle frame head tube; at the stem side insert tube bearing end, the stem side insert tube has: an outer surface; an annular stem side insert support shoulder on [[its]] the outer surface, the stem side 10insert support shoulder being adapted to engage with an annular stem side head tube bearing seat on an inner surface of the IS head tube; an annular stem side insert bearing shoulder forming a stem side insert bearing seat adapted to receive a stem side bearing; the stem side insert bearing shoulder being axially eccentric from the stem side 15insert support shoulder; the stem side insert bearing seat defining a stem side insert bearing rotation plane for the stem side bearing when the stem side bearing is seated in the stem side insert bearing seat; a fork side insert tube, wherein: 20the fork side insert tube has a fork side insert tube bearing end and a fork side insert tube insertion end; the fork side insert tube insertion end is adapted to be received in a fork end of the IS head tube; {03797471 - 1}at the fork side insert tube bearing end, the fork side insert tube has: an outer surface; an annular fork side insert support shoulder on [[its]] the outer surface, the fork side insert support shoulder being adapted to engage with an annular fork side head tube bearing seat on the inner surface of the IS head tube; 5an annular fork side insert bearing shoulder forming a fork side insert bearing seat adapted to receive a fork side bearing; the fork side insert bearing shoulder being axially eccentric from the fork side insert support shoulder; the fork side insert bearing seat defining a fork side insert bearing rotation 10plane for the fork side bearing when the fork side bearing is seated in the fork side insert bearing seat; the stem side insert bearing rotation plane and the fork side insert bearing rotation plane being substantially parallel and concentric with one another so as to define an insert rotation axis.
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 teaches that the fork side insert tube has a fork side insert tube bearing end and a fork side insert tube insertion end; the fork side insert tube insertion end is adapted to be received in a fork end of the IS head tube; {03797471 - 1}at the fork side insert tube bearing end, the fork side insert tube has: an outer surface, an annular fork side insert support shoulder on the outer surface, the fork side insert support shoulder being adapted to engage with an annular fork side head tube bearing seat on the inner surface of the IS head tube. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach angle adaptors for bicycle head tube of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.S./Examiner, Art Unit 3611               



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611